UNITED STATES DISTRICT COURT'
M]DDLE DISTRICT OF FLORIDA
OCALA DIVISION
JAMES R. YOUNG,
Plaintiff,
v. Case No: 5 :18-CV-509-OC-02PRL
UNITED STATES OF AMERICA, A
GANNON, S BETANCOURT, FNU
THORNE, JOHN / JANE DOE,
MANUEL OCASIO and C. STOTTOTH,

Defendants.

 

ORDER

Plaintiff, James R. Young, proceeding pro se, is currently incarcerated at FCC
Coleman Medium, and has previously been granted leave to proceed z'nfbrma pauperis
(Doc. 10). The case is before the Court for screening pursuant to the Prison Litigation
and Reform Act (PLRA). The PLRA directs the Court to dismiss a case if the Court
determines that the action is frivolous, malicious, fails to state claim upon Which relief
can be granted, or seeks monetary relief against a defendant Who is immune from such
relief.1 The Court must liberally construe a pro se plaintiffs allegations2

gm

In his Second Amended Complaint, Young sues the United States of America,

 

lw 28 U.s.c. §§ 1915A, 1915(€)(2).

2 Haines v. Kerner, 404 U.S. 519 (1972); g a_ls_o Miller v. Stanmore, 636 F.Zd 986, 988 (Sth
Cir. 1981).

S. Betancourt (A.S.O.E.), A. Gannon (Education Department), C. Stottoth (Officer),
Thome (SIS Investigation Officer), John/Jane Doe (SIS Officer), and Manuel Ocasio
(Warden), for alleged Wrongdoing during his incarceration at Coleman Medium.
(Doc. 21). Young claims his “rights are being violated pursuant to the 5th Amendment
under (due process) because he has a right to his own property; and under the 8th
Amendment pursuant to the protections from (unusual punishment) because he also
has a right to be protected from ‘theft,’ at any capacity of incarceration, by an officer
of the BOP.” I_d. at 5. Young claims that on July 21, 2016_, Defendant Betancourt
supervised a search of the inmates in the library typing room. _l_c_l at 6. Defendant
Gannon searched Young and confiscated six personal photos - three of an adult
Woman and three of a five year old child. Ld. Young states that the photographs are in
the possession of the Education Department, but Defendant Betancourt refused to give
him a property confiscation slip. I_d_.
Young describes his injury as follows:
The sustained injury in this matter of complaint is comparable to
“civil injury” or “malicious injury.” ‘
Plaintiff’ s injury in this instance is the ‘theft’ of his property by the
act of [theft] by officers, and his psychological abuse caused by the staff
in Plaintiff’s attempts to reverse the ‘thef`t’ and the misappropriation of
his property. [e.g. - J ust because an officer may have the same shoe size
as an inmate under his/ her authority, that doesn’t mean that officer can
also have or take the inmate’s for his/ her own taking or purposes].
When this does happen [no matter the property], the result of the
abuse of authority in that matter and the ‘theft’ itself, it is classified as an
injury to the inmate victim.

§ at ll. (Alterations in original).

For relief, Young requests the following:

Based on the foregoing, as requested relief Plaintiff requests: Punitive
damages - (l) Punitive Damages are available in a Section 1983 action
“when the defendant’s conduct is shown to be motivated by evil motive
or intent, or when it involves reckless or callous indifference to the
federally protected rights of others.” Both of these results now exist here
in this case. Plaintiff requests that $25,000 from each defendant for
punitive damages proceed against each defendant in their individual
capacities; (2) Plaintiff requests that his claims for civil & criminal theft
[$10,000 - damages] and conversion proceed against defendant Gannon
in his individual capacity [Pursuant to Bivens]; (3) Plaintiff requests that
his claims for civil & criminal theft [$10,000 damages] proceed against
defendants Betancourt, Thorne, Stottoth, The One Unknown SIS Ofc.,
and the Warden in their individual capacities [pursuant to Bivens]; (4)
Plaintiff requests that his claims against the defendant The United States
of America in the Official capacity [$10,000 damages] be allowed to
proceed pursuant to the FTCA; (5) Plaintiff requests that his claims
against defendant [Warden Ocasio] [$100,00 damages] in‘his supervisory
capacity be allowed to proceed; (6) that Plaintiff’s claims for declaratory
and injunctive relief be also granted and that he be awarded his sum
certain claimed amount against each defendant involved in the case after
trial by Jury.

 

 

Prison Litigation Reform Act

On April 26, 1996, the President of the United States signed into law the Prison
Litigation Reform Act (“PLRA”). The PLRA requires the Court to dismiss this case
at any time if the Court determines that the allegation of poverty is untrue, 28 U.S.C.
§ 1915(e)(2)(A), or the action is frivolous, malicious, fails to state a claim upon which
relief can be granted, or seeks monetary relief against a defendant who is immune from
such relief. See 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). Failure to state a claim under section
1915(e)(2)(B)(ii) is governed by the same standard as dismissal under Rule lZ(b)(6).

Alba v. Montford, 517 F.3d 1249 (1 lth Cir. 2008), Mitchell v. Farcass, 112 F.3d 1483,

1485 (llth Cir. 1997). The allegations of the complaint are taken as true and are
construed in the light most favorable to the plaintiff w Pielage v. McConnell, 516
F.3d 1282 (1 lth Cir. 2008); Thaeter v. Palm Beach vCounty Sheriff’s Office, 449 F.3d
1342, 1352 (llth Cir. 2006); Davis v. Monroe County Bd. of Educ., 120 F.3d 1390,
1393 (llth Cir. 1997).

The PLRA places substantial restrictions on the judicial relief that prisoners can
seek with the goal of “reduc[ing] the number of frivolous cases filed by imprisoned
plaintiffs, who have little to lose and excessive amounts of free time with which to
pursue their complaints.” Al-Amin v. Smith, 637 F.3d 1192, 1195 (llth Cir. 2011)
(quoting Napier v. Preslicka, 314 F.3d 528, 531 (ll’th Cir. 2002)). The section of the
Act at issue here, 42 U.S.C. § l997e(e), reads this way:

No Federal civil action may be brought by a prisoner confined in a jail,

prison, or other correctional facility, for mental or emotional injury

suffered While m custody without a prior showing of physical mjury or

the commission of a sexual act
The Eleventh Circuit has held that § 1997e(e) applies to all federal civil actions,
including constitutional claims brought under § 1983. E Harris v. Garner (Harris II),
216 F.3d 970, 984-85 (1 lth Cir. 2000) (en banc). l

To satisfy § l997e(e), a prisoner must assert physical injury that is more than de

rrzz'nz'mz's,3 but the injury does not need to be significant _S_e_e Thompson v. Sec'y, Fla.

 

3 Although the Eleventh Circuit has not adopted a definition of “de minimus” under § 1997e,
one court has described it as “ [a] physical injury is an observable or diagnosable medical
condition requiring treatment by a medical care professional ” Thompson v. Sec’y, Fla. Dep’t
ofCorr., 551 F. App’x 555 n. 3(11th Cir. 2014) (citing Luong v. Hatt, 979 F. Supp. 481 (N.D.
Tex. 1997)).

Dep‘t of Corr., 551 F. App'x 555, 557 (llth Cir. 2014) (citation omitted); Dixon v.
”_[`M, 225 F. App'x 797, 799 (1 lth Cir. 2007).‘ Despite § 1997e(e)'s limitation,
successful constitutional claimants who lack a physical injury may still recover
nominal damages g Hughes v. Lott, 350 F.3d 1157, 1162 (1 lth Cir. 2003)
("Nominal damages are appropriate if a plaintiff establishes a violation of a
fundamental constitutional right, even if he cannot prove actual injury sufficient to
entitle him to compensatory damages."). Young does not allege to have suffered any
physical injury nor claims to have been sexually assaulted Therefore, Young has failed
to state a claim upon which compensatory and punitive relief can be granted.
Federal Tort Claims Act (F”fCA) Claim.

The FTCA provides a limited waiver of sovereign immunity for actions against
the United States involving, inter alia, “personal injury or death caused by the negligent
or wrongful act or omission of any employee of the Govemment while acting within
the scope of his office or employment, under circumstances where the United States,
if a private person, would be liable to the claimant in accordance with the law of the
place where the act or omission occurred.” Tisdale v. United States, 62 F.3d 1367,
1370-71 (llth Cir. 1995). The United States is the only permissible defendant in an
FTCA action. See 28 U.S.C. § 2679(b)(1) (the FTCA remedy against the United States
“is exclusive of any other civil action or proceeding for money damages by reason of
the same subject matter against the employee whose act or omission gave rise to the
claim”). Statutory waivers of sovereign immunity must be construed strictly in favor

of the sovereign. Means v. United States, 176 F.3d 1376, 1378 (1 lth Cir. 1999). “The

_5_

United States, as sovereign, is immune from suits save as it consents to be sued . . .
and the terms of its consent to be sued in any court defme that'court’s jurisdiction to
entertain the suit.” United States v. Mitchell, 445 U.S. 535, 538 (1980). Because the
United States’ consent to suit is limited by the terms of the FTCA, “[w]here no such
consent exists, a district court has no jurisdiction to entertain a suit against the United
States.” Stanlev v. Central Intelligence Agency, 639.F.2d 1146, 1156 (5th Cir. 1981).

The United States has not waived its sovereign immunity with respect to
lawsuits for the detention and destruction of property. Specifically, the limited waiver
of the FTCA does not apply to “any claim arising in respect of the assessment or
collection of any tax or customs duty, or the detention of any goods, merchandise, or
other property by any officer of customs or excise of any other law enforcement
officer.” 28 U.S.C. § 2680(c). The Supreme Court has found that “law enforcement
officer” under this section includes Bureau of Prisons’ officials Ali v. Federal Bureau
of Prisons, 552 U.S. 214, 220-21 (2008). In 14411, the plaintiffs duffle bags arrived at his
new prison with items missing He subsequently f11ed a complaint arguing that Section
2680(c) does not affect the waiver of sovereign immunity for his property claim against
officers of the BOP. The Supreme Court held that the phrase “law enforcement officer”
covers all law enforcement officers and affirmed the Eleventh Circuit Court of
Appeals’ judgment upholding the dismissal of his claim. § at 228.

Accordingly, Young’s claim under the FTCA for the confiscation of his

photographs is not cognizable

Due Process Claim
Young claims that his due process rights were violated by the “theft” of his
property by prison staff. There is no due process violation when Congress has provided
an adequate post-deprivation remedy for the unauthorized acts of a federal employee.
gee 31 U.S.C. § 3723(a)(1);4 Hudson v. Palmer, 468 'U.S. 517, 533 (1984) (due process
was not violated by government official’s intentional deprivation of property, provided
that a meaningful post-deprivation remedy was available).

Eighth Amendment

The Eighth Amendment prohibits cruel and unusual punishment Whitley v.

 

Albers, 475 U.S. 312, 318 (1986). The Supreme Court has held that a prison official
violates the Eighth Amendment only when two requirements are met. First, the
deprivation alleged must be, objectively, “sufficiently serious,” Wilson v. Seiter, 501
U.S. 294, 298 (1991); g alj Hudson v. McMillian, 503 U.S. 1, 5 (1992); a prison
official‘s act or omission must result in the denial of “the minimal civilized measure of

life's necessities,” Rhodes v. Chauman 452 U.S. 337, 347 (1981). The second

requirement follows from the principle that “only the unnecessary and wanton

 

infliction of pain implicates the Eighth Amendment.” Wilson, 501 U.S. at 297

 

4 Federal agencies have authority under 31 U.S.C. § 3723(a)(1) to settle certain “claims for
not more than $1,000 for damage to, or loss of, privately owned property that is caused by
the negligence of an officer or employee of the United States Government acting within the
scope of employment.”

(internal quotation marks, emphasis, and citations omitted). The confiscation of
Young’s property fails to meet this standard
Conclusion

Upon due consideration, Young’s claims are DISMISSED pursuant to 28
U.S.C. §§ l915A and 1915(€)(2)(B)(ii) for failure to state a claim upon which relief
may be granted The Clerk is directed to enter judgment accordingly, terminate any
pending motions, and close the file.

DONE and ORDER.ED in Tampa, Florida on April M.

K727

vii/lujer F. JUNG
UNITED sTATEs DIsTRIcT JUDGE

Copies furnished to:

Pro Se Party

